Reasons for Allowance

Claims 1-2, 4-7, 15, 17-20 and 22 are allowed.
Claims  3, 8-14, 16, 21 and 23-25 are cancelled.
The claims are allowed based on the amended claims on the record, dated 4/5/2021.
Regarding independent claims 1 and 15 and respective subsequent dependent claims (2, 4-7, 22), and (17-20), the best prior art of record fails to teach or render obvious, alone or in combination, “selecting, by the communications controller, a search space configuration from a set of candidate search space configurations based on the search space monitored by the UE as indicated by the message received from the UE, the selected search space configuration specifying one or more search spaces to be monitored out of a set of search spaces configured in a subframe, the set of search spaces configured in the subframe including a common search space in a control region of the subframe, a UE specific search space in the control region of the subframe, a common search space in a data region of the subframe, and a UE specific search space in the data region of the subframe” in combination with other limitations set forth in the respective claims.
Therefore independent claims 1 and 15 are considered non-obvious. Since dependent claims (2, 4-7, 22), and (17-20) depend from claims 1 and 15 respectively, directly or indirectly, they are deemed to be non-obvious as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295.  The examiner can normally be reached on 10:00 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMAR PERSAUD/
Examiner, Art Unit 2477

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477